DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is directed towards a duct making apparatus. The prior art fails to disclose or render obvious all of these limitations of Claim 1 as amended; specifically, the prior art fails to disclose or render obvious the following limitations of claim 1:
a duct making apparatus comprising a first station including a mechanism for shearing a sheet material to create a duct blank and for forming a male lock bend in a leading edge of the duct blank, a second station configured to receive the duct blank from the first station with a conveyor for moving the sheet material along an axis of travel, and a third station including a roll forming assembly that is selectively movable into and out of a space between the first station and the second station orthogonal to the axis of travel that engages a trailing edge of the duct blank to form a female lock seam, wherein the second station including a retractable conveyor that is selectively movable from a position in which the retractable conveyor is in close association with the first station and a second positon in which the retractable conveyor is spaced from the first station to allow passage of the roll forming assembly.

Claims 1-2 and 4-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729